      Case 2:17-cv-02570-DLR Document 236 Filed 11/13/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Sarah Coleman,                                     No. CV-17-02570-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   City of Tempe, et al.,
13                  Defendants.
14
15
16          In their October 21, 2020 motion for clarification (Doc. 216), Plaintiffs seek

17   clarification or reconsideration of the Court’s October 16, 2020 order (Doc. 213),
18   particularly its ruling on the parties’ fitness-for-duty argument. Defendants filed a response

19   on November 3, 2020. (Doc. 227.) The Court clarifies its order as follows.

20          In its October 16, 2020 order, when addressing the parties’ fitness-for-duty
21   argument, the Court explained that it had dismissed at summary judgment Plaintiffs’
22   “Return to Work” claim, insofar as such a claim had been plead at all, and noted that

23   Plaintiffs therefore could not bring a Return to Work claim at trial. (Doc. 213 at 3.) The

24   October 16, 2020 order only addressed Defendants’ motion to dismiss claims. It did not

25   resolve motion in limine disputes and did not foreclose the introduction of evidence at trial

26   regarding Lt. Ouimette’s fitness for duty or medical history to support existing claims.
27   Rather, Defendant’s Motion in Limine #4, which addresses these issues, remains pending.
28   (Docs. 144, 224.) Any ruling pertaining to the admissibility of evidence regarding Lt.
      Case 2:17-cv-02570-DLR Document 236 Filed 11/13/20 Page 2 of 2



 1   Ouimette’s fitness for duty and medical history is deferred until briefing on Defendants’
 2   motion in Limine #4 is complete.
 3         IT IS ORDERED that Plaintiffs’ motion (Doc. 216), insofar as it seeks clarification
 4   of the Court’s October 16, 2020 order, is GRANTED as described above.
 5         Dated this 13th day of November, 2020.
 6
 7
 8
 9
                                                 Douglas L. Rayes
10                                               United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
